BELCHER, Commissioner.
The conviction is for driving while intoxicated; the punishment, ten days in jail and a fine of $200.
The statement of facts accompanying the record has not been approved either by the counsel for the state or by the trial court. The sole approval is by counsel for the appellant. Therefore, the statement of facts cannot be considered by this court. Art. 759a, Vernon’s Ann.C.C.P.; Colburn v. State, Tex.Cr.App., 381 S.W.2d 70.
There being nothing which can be considered in the absence of a statement of facts, the judgment of the trial court is affirmed.
Opinion approved by the Court.